Citation Nr: 0803822	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-37 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss, and, if so, whether 
service connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Boston, Massachusetts, which, in pertinent part, 
reopened and denied a claim for service connection for 
hearing loss and denied service connection for tinnitus.  

Regardless of the RO's decision to reopen the hearing loss 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The Board remanded this case in July 2007 to provide the 
veteran with a hearing before a Travel section of the Board.  
The veteran testified before the undersigned at a December 
2007 hearing at the RO.  A transcript has been associated 
with the file.

Evidence has been received at the December 2007 hearing, 
subsequent to the final consideration of the claim by the RO.  
The veteran has waived RO consideration of that evidence.  
The Board may consider the appeal.  38 C.F.R. § 20.1304.

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in June 1983, of 
which the veteran was notified in June 1983, denied the 
veteran's claim of service connection for hearing loss.

2.  Additional evidence received since the June 1983 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the veteran's claim for service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision, denying the claim of 
service connection for hearing loss, is final.  38 U.S.C.A. § 
7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for hearing loss; 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection 
for hearing loss, that petition has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

II. New and Material Evidence

The veteran's previous claim for service connection for 
hearing loss was denied by the RO in a June 1983 decision.  
The RO sent a copy of the decision to the veteran's address 
of record.  The veteran did not respond within one year of 
this notice; the RO's decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  In order to reopen a claim which 
has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

According to the U.S. Court of Appeals for Veterans Claims, 
the pertinent VA law requires that in order to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

When the veteran originally filed for service connection in 
February 1982, his claim listed hearing loss.  He did not 
provide any further detail.  Based on his service medical 
records, the RO determined that no hearing loss was shown to 
have occurred during service and denied the claim.

In pursuing the instant claim, the veteran has indicated that 
he believes that his hearing loss is the result of a blow to 
the head he suffered during service.  In particular, the 
veteran alleges that, in 1979, he was struck by a drill 
instructor while on the parade ground at Parris Island.  

These allegations are new to the file and relate to an 
inservice incident that may have been responsible for 
incurring his current disability.  The credibility of these 
statements is assumed, creating a reasonable possibility of 
substantiating the claim.  As such, the Board finds that new 
and material evidence has been submitted, and concludes that 
reopening of the claim for service connection for hearing 
loss is warranted.  See 38 C.F.R. § 3.156, supra.  


ORDER

The appeal to reopen a claim of service connection for 
hearing loss is granted.


REMAND

VA must provide the veteran with an examination and opinion 
when there is (1) competent evidence of current disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability may be associated with the veteran's 
service; but there is (4) insufficient competent medical 
evidence to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

The veteran was not provided a VA compensation examination to 
determine whether his hearing loss or tinnitus disabilities 
were related to inservice head trauma, either the 1979 trauma 
he alleged, and discussed above, or an August 1981 assault 
that the veteran suffered at the hands of two Marines, as 
recorded by his service medical records.  The Board must 
remand for an opinion on this question.  See Id.  

It is also necessary to remand the tinnitus claim to ensure 
full and complete compliance with the duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The notice letter sent to the veteran in August 2004 
indicated that the RO had previously denied service 
connection for tinnitus and that he was required to submit 
new and material evidence to reopen the claim.  This is not 
so.  Further, the April 2005 notice letter addressed the 
hearing loss claim only.  Since the RO misidentified the 
issue and evidentiary burden for the veteran's tinnitus 
claim, the Board is constrained to remand the issue for 
compliance with the notice provisions contained in this law 
and to ensure the veteran has had full due process of law.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim of 
service connection for tinnitus.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to these claims that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.

2.  Send the veteran's claims file to a VA 
examiner for a medical opinion  to 
determine if the diagnosis of hearing loss 
or tinnitus is as likely as not 
etiologically related to his inservice 
head traumas or any other disease, injury, 
or event in service; additionally, the 
examiner should opine as to whether 
hearing loss had its onset within one year 
of service discharge.  The claims folder 
and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner, and the veteran should be 
scheduled for an examination, if the 
examiner should determine that any 
indicated special tests, studies or 
additional consultations are required.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


